Title: To George Washington from Elkanah Watson, 23 January 1782
From: Watson, Elkanah
To: Washington, George


                  
                     
                     East of Nantes 23d 1st Month, 5782 23 January 1782
                     
                  
                  Most Illustrious and Respected Brother
                  In a moment when all Europe admire at the same time feel the effects of your glorious efforts in support of American liberty, we hasten to offer to your acceptance, a small pledge of our homage.  Zealous lovers of Liberty  by their institutions, they rejoice to see their Chief and their brother, stand forth in  defence, and in defence of a newborn Nation of Republicans.Your glorious career will not be confined to the protection of American liberty, but venture to predict its ultimate effects willsustain the liberties and glory of the whole family of Mankindin all Communities therefore  that the great Jehovah has solicited you as a  instrument in his hands to fulfill his eternal decrees.
                  It is to you, therefore, the Glorious Orb of America, we pronounce to offer elegant Masonic ornaments as an emblem of your Virtues.  May the Grand Architect of the Universe, be the Guardian of your precious days, to add for the glory of the Western Hemisphere, and the entire universe.  Such are the vows of those who have the favor to be, by all the Known numbers.  Your affectionate brothers,
                  
                     Watson & Cassoul.
                     
                  
               